NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10517

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00038-GEB

 v.
                                                MEMORANDUM*
FRANK W. COON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Frank W. Coon appeals from the district court’s judgment and challenges the

210-month sentence imposed following his jury-trial conviction for receipt of child

pornography, in violation of 18 U.S.C. § 2252(a)(2). We have jurisdiction under

28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Coon contends that his sentence is substantively unreasonable in light of the

alleged disparity between his sentence and the sentences received by similarly

situated defendants. The district court did not abuse its discretion in imposing

Coon’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The low-end

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances. See Gall, 552 U.S. at 51. Moreover,

the district court necessarily considered the issue of unwarranted disparities by

properly calculating and reviewing the Guidelines range. See id. at 54 (“Since the

District Judge correctly calculated and carefully reviewed the Guidelines range, he

necessarily gave significant weight and consideration to the need to avoid

unwarranted disparities.”).

      Coon’s contention that the manner in which the child pornography

guidelines were amended violates the separation of powers doctrine is foreclosed.

See United States v. Kiefer, 760 F.3d 926, 929-30 (9th Cir. 2014) (rejecting

argument that U.S.S.G. § 2G2.2 violates the separation of powers doctrine).

      AFFIRMED.




                                          2                                    16-10517